ITEMID: 001-22077
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: BOZHILOV v. BULGARIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Valentin Vasilev Bozhilov, is a Bulgarian national born in 1941 and living in Sofia.
The applicant was a member of the Communist Party until February 1990. From March until August 1990 he was a member of the Socialist Party. He has not been a member of a political party since 1 September 1990. In 1995, on the proposal of a Socialist member of Parliament, the applicant was appointed Senior Advisor to the Parliamentary Foreign Policy Committee.
On 14 March 1996 the Bulgarian Government nominated the applicant for the post of Director of the Permanent Secretariat of the Black Sea Economic Co-operation (BSEC), an intergovernmental organisation.
On 25 October 1996 by a decision of the Meeting of Ministers of Foreign Affairs of the BSEC countries the applicant was appointed Director of the Secretariat as of 1 May 1997. The applicant has not submitted further details such as whether an employment contract was signed, or not.
In February 1997 there was a change of Government in Bulgaria.
In March 1997 the applicant attended a meeting of a drafting group of the BSEC in Istanbul. In the minutes he was referred to as Director-elect, appointed as of 1 May 1997.
On 21 April 1997 the Bulgarian Council of Ministers accepted the proposal of the Minister of Foreign Affairs to “withdraw” the applicant’s nomination on the ground that “the nomination of Mr Valentin Bozhilov, approved by the previous Government, [was] not in conformity with the tasks of the new Government”.
The Council of Ministers nominated another person for the post of Director of the BSEC Permanent Secretariat. On 30 April 1997 that person was appointed to the post of Director by a decision of the Meeting of Ministers of Foreign Affairs of the BSEC countries.
On an unspecified date the applicant lodged an appeal with the Supreme Administrative Court against the Council of Ministers’ decision of 21 April 1997. The court held a hearing. On 22 December 1997 the applicant’s appeal was declared inadmissible.
The court held that the impugned Government decision did not constitute an administrative act within the meaning of Article 120 of the Constitution and that, therefore, it was not subject to a judicial appeal. The Council of Ministers had exercised their power set out in Article 105 of the Constitution to conduct Bulgaria’s foreign policy. The applicant’s appeal concerned solely the withdrawal of the mandate given to him by the Council of Ministers to represent the country in the BSEC, which did not entail any administrative or civil consequences for him.
Article 120 § 2 of the Constitution provides that a judicial appeal lies against any administrative decision except expressly excluded by law.
The Black Sea Economic Co-operation (BSEC) is an intergovernmental organisation founded by the following participating States: Albania, Armenia, Azerbaijan, Bulgaria, Georgia, Greece, Moldova, Romania, the Russian Federation, Turkey and Ukraine. It was created on 25 June 1992 and has its headquarters in Istanbul, Turkey.
The applicant has not provided detailed information on the organisation’s structure and governing bodies at the relevant time (its Charter came into force only on 1 May 1999, after the period under consideration in the present case).
The applicant submitted excerpts from the “Regulations for the Staff of the Permanent International Secretariat of the BSEC”, apparently in force at the relevant time. Under the Regulations the Director was appointed by the Meeting of Ministers of Foreign Affairs of the BSEC participating States among the nominees proposed by those States. All nominations, accompanied by the candidates’ CV/resumes and other relevant information, had to be notified to the participating States. The Director was appointed in accordance with the rule of rotation. “Geographical distribution and equitable representation [were] also taken into account.”
The duties of the Director were, inter alia, to represent the BSEC International Secretariat in the host country and to supervise the management and the fiscal resources of the Secretariat.
